DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reasons for the allowance of claims 1, 9, and 15 is the inclusion of limitation(s) “receiving device data describing a field of view, a focus region, and a focus point of the image capture device; detecting the objects in the image data and generating a mask for each of the detected objects; determining a default object of the detected objects by intersecting the mask for each of the detected objects with the focus region of the image capture device, displaying a selectable indication for each of the detected objects including the default object”, which is not found in the prior art.  The closest possible prior art in this case is Coppin et al (US 2014/0019484 A1), which teaches A system and method for creating a search query and for searching based on said search query. A first user selected image and a user selection of a first feature within said first user selected image is received. A second user selected image and a user selection of a second feature within said second user selected image is received. Said first and second user selected features are combined to form a composite image to form the basis of a search query.
Claims 10, 16, 21-35 depend from claims 1, 9, and 15 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161